DETAILED ACTION
This Office action is in response to the Amendment filed on 04/16/2021.
Claims 1, 10, and 16 have been amended.
Claims 24-26 have been newly added.
Claims 2, 9, 11, 15, 17, and 20 have been cancelled.
Claims 1, 3-8, 10, 12-14, 16, 18-19, and 21-26 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 8-11 of Amendment’s Remarks, filed on 04/16/2021, with respect to Claims 1, 3-8, 10, 12-14, 16, 18-19, and 21-26 have been fully considered and are persuasive.  Therefore, the 103 rejection of claims 1, 3-10, 12-16, and 18-23 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8, 10, 12-14, 16, 18-19, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the last office action and the most recent response creates a clear record as to why the claims are now allowable and no further statement is necessary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BAOTRAN N. TO
Primary Examiner
Art Unit 2435



/BAOTRAN N TO/Primary Examiner, Art Unit 2435